DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment entered 11/02/2022.

Status of Claims
3.	Claims 1 and 3-19 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



4.	Claims 1, 11, 13, 14 and 18 are rejected under 35 U.S.C. 102(a) (1) or (a) (2) as 

being anticipated by Mandic et al (US 2021/0065240).

Regarding Claim 1, Mandic discloses a system (see Fig. 8) for providing audience estimation for digital media display sessions displayed on a mobile vehicle (intended use, thus no patentable weight), comprising non-transitory computer-readable storage media (such as main memory); a processing system (such as processor); an interface system, including a communications interface (such as network interface device); one or more neural networks (see Para 23; such as one or more neural compute sticks); program instructions stored on the computer-readable storage media (see Fig. 8) that, when executed by the processing system, direct the processing system to receive, via the communications interface, object sensor data derived from one or more object sensors during a digital media display session (see Para 60-61; receive, via the communications interface, object sensor data from one or more object sensors such as cameras); apply an entity classifier produced by the one or more machine learning models to the object sensor data to determine a type of each unique audience entity (see Para 65-67; such as classified by an AI to identify a person); for each unique audience entity, determine by the one or more machine learning models, from the object sensor data, a presence duration of the entity during the digital media display session (see Para 68); and for each unique audience entity, computing and outputting an audience entity quality rating, by executing the one or more machine learning models on inputs comprising the type and the presence duration, the one or more machine learning models outputting the audience entity quality rating (see Para 65-68; such as the processor can record that the image is effective with the demographic of the person looking at the billboard for a prolonged amount of time, for example for more than two seconds; the processor can utilize AI such as a machine learning model for computing and outputting the audience entity quality rating such as record that the image is effective to a particular user).

Regarding Claim 11 Mandic further discloses the object sensor data comprises at least one image or video gathered during the digital media display session (see Para 60-61).

Regarding Claim 13, Mandic further discloses the object sensor data comprising RADAR data gathered during the digital media display session (see Para 31).

Regarding Claim 14, Mandic further discloses the object sensor data comprises LIDAR data gathered during the digital media display session (see Para 31).

Regarding Claim 18, Mandic further discloses at least one object sensor, the at least one object sensor comprising at least one camera component (see Para 60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 5-7, 10, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mandic et al (US 2021/0065240).

Regarding Claim 5, Mandic would disclose and render directing the processing system to determine, from the object sensor data, an attention level of one or more unique audience entities to an at least one client display of a media display client apparatus; and adjust an audience entity quality rating according to the attention level for the one or more unique audience entities to be obvious (see Para 62; such as determine the portion of the total number of people looking at the display member).

Regarding Claim 6, Mandic would disclose and render directing the processing system to determine, from the object sensor data, a speed of one or more unique audience entities relative to the least one client display of a media display client apparatus; and adjust the audience entity quality rating according to the speed for the one or more unique audience entities to be obvious (see Para 58) since relative speed close to zero will produce more effective viewing results.

Regarding Claim 7, Mandic would disclose and render determining at least one of the proximity and direction of the entity comprises executing a trained machine learning model on the object sensor data, wherein the machine learning model is trained to output proximities and directions of object signatures detected in the object sensor data to be obvious (see Para 60).

Regarding Claim 10, Mandic would disclose and render applying the entity classifier comprises executing a machine learning model trained to identify persons and mobile vehicle types from the object sensor data to be obvious (see Para 66-68; Para 25).

Regarding Claim 12, Mandic would disclose and render the object sensor data comprises at least two video streams gathered during the digital media display session; and the program instructions are further configured to direct the processing system to stitch the two video streams together to be obvious (see Para 60; such as multiple image devices can be used to record different angles for more coverage).

Regarding Claim 15, Mandic would disclose and render determining the presence duration comprises executing a trained machine learning model on the object sensor data, wherein the machine learning model is trained to output durations that object signatures are detected in the object sensor data to be obvious (see Para 68).

Regarding Claim 16, Mandie would disclose and render directing the processing system to determine, from the object sensor data, and at least one of a proximity and a direction of the entity relative to at least one client display of a media display client apparatus to be obvious (see Para 65).


6.	Claims 9, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mandic et al (US 2021/0065240) as applied to claim 1 above, and further in view of Charr et al (US 2019/0101907).

Regarding Claims 9 and 19, Mandic is silent about transmitting each unique audience entity to an online dashboard.
However, in an analogous art, Charr discloses, as in one embodiment, transmitting the sensor data and calculations to a dashboard (see Para 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Mandic to include transmitting each unique audience entity to an online dashboard, as taught by Charr to take advantage of data collection platform for better data management and viewing.

Regarding Claim 17, Mandic in view of Charr would disclose and render directing the processing system to transmit the presence duration for each entity to the online dashboard to be obvious (see Mandic: Para 68; Charr: Para 5).

Allowable Subject Matter
7.	Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
8.	Applicant’s arguments with respect to claims 1 and 3-19 have been considered but are moot in view of new grounds of rejection.

Conclusion
9.	Claim 1, 5-7 and 9-19 are rejected.
	Claims 3-4 and 8 are objected.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426